



COURT OF APPEAL FOR ONTARIO

CITATION:
Greater
    Essex County District School Board v. United Association of
    Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the
    United States and Canada, Local 552, 2012 ONCA 482

DATE: 20120710

DOCKET: C54934

OConnor A.C.J.O, Feldman and Ducharme JJ.A.

BETWEEN

Greater Essex County District School Board

Applicant (Respondent)

and

United Association of Journeymen and Apprentices
    of the Plumbing and Pipefitting Industry of the United States and Canada, Local
    552

Respondent (Appellant)

and

Ontario Labour Relations Board

Respondent (Respondent)

Ronald Lebi and Stephen Wahl, for the appellant

Leonard P. Kavanaugh and Suzanne M. Porter, for the
    respondent Greater Essex County District School Board

Leonard Marvy, for the respondent Ontario Labour
    Relations Board

Eli Gedalof, for the intervener Universal Workers Union
    Local 183 Labourers International Union of North America

Heard: May 17, 2012

On appeal from the order of the Divisional Court
    (Justices Janet Wilson, Robert J. Smith and Alexandra Hoy), dated October 7,
    2011, with reasons by Wilson J. reported at (2011), 107 O.R. (3d) 453, quashing
    decisions of the Ontario Labour Relations Board (V-Chair David A. McKee), dated
    January 5, 2009 and May 14, 2010, with reasons reported at [2009] O.L.R.D. No.
    55 and [2010] O.L.R.D. 1938.

Ducharme
    J.A.:

A.

INTRODUCTION

[1]

This appeal involves another in a series of skirmishes between the
    Greater Essex District School Board (the "School Board") and the
    United Association of Journeymen and Apprentices of the Plumbing and
    Pipefitting Industry of the United States and Canada, Local 552 (the
    "Union"). The Union represents workers in the construction industry,
    while the School Board is bound to the Unions provincial collective agreement
    governing construction work (the Collective Agreement).

[2]

The narrow issue before us in this case is whether a grievance filed by
    the Union in July 2004, but not referred to arbitration until December 2004,
    four months beyond the 14-day time limit for referral of a matter under the
    Collective Agreement, is nonetheless arbitrable before the Ontario Labour
    Relations Board (the Labour Board or the OLRB) by virtue of the powers
    vested in the Labour Board under s. 133 of its enabling statute, the
Ontario
    Labour Relations Act, 1995
, Sched. A, (the Act).  (For easy reference,
    s. 133 and all other applicable statutory and Collective Agreement provisions
    are included at Appendix A.)

[3]

Section 133 allows a party to a
    collective agreement in the construction sector to refer a grievance to the
    Labour Board for final and binding arbitration; it also empowers the Labour
    Board to refuse to accept a referral.
What is the scope of the Labour
    Board's powers under that section? Does it have the authority to accept a referral
    of any matter or difference between the parties to a collective agreement,
    including, for example, a grievance that is no longer a grievance? That is the
    larger issue overhanging and animating the narrower one relating to the
    particular July 2004 grievance in question.

[4]

In January 2009, nearly five years after the filing of the grievance,
    the Vice-Chair of the Labour Board decided that the grievance and arbitration
    procedures set out in the Collective Agreement between these parties were
    separate and distinct, and that while the provisions relating to steps taken
    in the grievance procedure were mandatory, those relating to the referral of a
    grievance to arbitration were directory only. He commented upon the very broad
    language of s. 133(1), and went on to interpret the section in the very same
    fashion.

[5]

In the Vice-Chairs view, the Labour Board possesses essentially an
    unfettered authority to relieve any party  in this case, the Union  from any
    and all requirements of the grievance and arbitration procedure, other than the
    need to file a grievance in the first place. In a decision dated January 5,
    2009, he concluded that, irrespective of the time limits in the Collective
    Agreement, he had and would exercise the discretion to extend the time for referral
    of the grievance to himself for arbitration (the Jurisdiction Decision).

[6]

In May 2010, sixteen months after releasing the Jurisdiction Decision,
    the Vice-Chair decided the grievance in the Unions favour. He rejected the
    School Boards only defence, an argument based upon the doctrine of promissory
    estoppel. He declared that the School Board had violated the Provincial
    Collective Agreement, and ordered an assessment of damages (the Arbitration
    Decision).

[7]

The School Board applied for judicial review of both decisions. In
    Reasons for Judgment released on October 7, 2011, the Divisional Court (J.
    Wilson, R. Smith, and Hoy JJ.), 2011 ONSC 5554, 107 O.R. (3d) 453, held that
    the Jurisdiction Decision was unreasonable on the ground that the Labour Board
    had no jurisdiction to hear the grievance on any basis. In the light of that
    conclusion, the Divisional Court considered it unnecessary to undertake a
    detailed analysis of the Arbitration Decision, and it too was quashed for lack
    of jurisdiction.

[8]

In this appeal, the Union claims chiefly that the Divisional Court
    improperly applied the reasonableness standard in assessing the Vice-Chairs
    Jurisdiction Decision, and erred in finding that his interpretation  of s. 133
    was wrong or unreasonable.

[9]

For the reasons that follow, I conclude that the Divisional Court did
    not err in declaring the Vice-Chairs Jurisdiction Decision to be unreasonable,
    and I would dismiss the appeal accordingly.

B.

BACKGROUND

[10]

The School Board was created on January 1, 1998, to replace the former
    Essex County Board of Education and the former Board Of Education for the City
    of Windsor. The merger in 1998 was government-mandated and accomplished by way
    of the
Public Service Labour Relations Transition Act, 1997
, S.O. 1997 c. 21, Sch B
.

[11]

Before
    the merger, the City of Windsor School Board was bound by provincial collective
    agreements with the Union and other construction unions, but the Essex County
    Board of Education was not. Thus, while the Windsor Board was restricted to
    hiring workers bound to provincial collective agreements, the Essex Board was
    free to hire both unionized and non-unionized workers, as it saw fit.

[12]

Following
    the merger, and for at least another six years, the School Board's hiring
    practices relating to construction industry workers did not change. In other
    words, construction industry work within the geographic areas of the old City
    of Windsor Board was subject to the Union's bargaining rights; this same work
    in the geographic areas of Essex County beyond Windsor was not.

[13]

All
    the while, tensions between the parties simmered and grew. In June 2004, the Union formally took the position that the School Board was bound by the Collective
    Agreement for all construction work performed in the merged School Board. In
    August 2004, the School Board responded by filing an application seeking a
    declaration pursuant to s. 127.2 of the Act that it was not an employer in the
    construction industry.

[14]

The
    Union fired back. It and several other construction trade unions applied to the
    Labour Board under s. 1(4) of the Act for a declaration that the School Board
    was a single employer under the Act. On January 4, 2006, the OLRB granted the
    Union's application and declared that the City of Windsor School Board and the
    Essex County Board of Education were one employer for all purposes under the Act,
    retroactive to the date of merger in 1998. The School Board's application for
    judicial review of that decision was dismissed. In the result, the former Essex
    County Board of Education is now bound by the Collective Agreement, as well as
    by provincial collective agreements with various other construction unions, to
    the same extent as the former City of Windsor School Board.

[15]

About three years later, in February 2009, the OLRB dismissed the
    School Board's s. 127.2 application for a declaration that it was a
    non-construction employer. The School Board's application for judicial review
    of this decision was also dismissed by the Divisional Court.

[16]

I turn again to the matter of the Union's grievance of July 27,
    2004, which of course pre-dated all these latter machinations between the
    parties before the OLRB and the courts. The grievance initially alleged that
    the Board had hired workers who were not bound by the Collective Agreement to
    do work at two schools. Though the grievance was later amended to include other
    alleged infractions of the Collective Agreement, the Union did not refer the
    grievance to arbitration before the OLRB until December 9, 2004, more than four
    months beyond the 14-day time limit for referral of a matter to arbitration
    under the Collective Agreement.

[17]

The
    OLRB Vice-Chair to whom the grievance was referred adjourned the grievance
sine
    die
, pending resolution of the other proceedings between the parties.

[18]

In
    2005, the School Board tendered three contracts in the area of the former Essex
    Board to contractors employing non-unionized workers. On August 19, 2005, the Union amended the July 27, 2004 grievance to include the three projects.

[19]

On
    January 4, 2006, the Labour Board issued its decision on the Union's
    related-employer application, and in that decision granted the Union bargaining
    rights retroactive to amalgamation. As a result, the Provincial Collective
    Agreement was made applicable to construction work performed by the School
    Board within its geographic jurisdiction retroactive to January 1, 1998, which
    now included, for the first time, construction work performed within the
    geographic jurisdiction of the former Essex County Board of Education. The
    related-employer application having been decided, the July 27, 2004 grievance
    was re-listed for arbitration, which brings us back to the decisions under
    review on this appeal.

C.      DECISIONS BELOW

(i)

Vice-Chairs Decisions

[20]

The
    Vice-Chair noted that the December 9, 2004 referral of the July 27, 2004
    grievance was untimely, because the Collective Agreement provided only for a
    14-day period during which a grievance may be referred to arbitration. The
    relevant provisions in the Collective Agreement are as follows:

ARTICLE 17  GRIEVANCE PROCEDURE

17.2 . . . .Where there is no Board, the difference may proceed
    directly to arbitration under the provisions set out in Article 18, within
    fourteen (14) regular working days from the date the grievance arose, but not
    later. Any time limits stipulated in this Article may be extended by mutual
    agreement of the parties in writing.

17.3   Any grievance submitted by the employee, the Union, the Zone Association or the Contractor, that has not been carried through Article 17
     Grievance Procedure Clauses and in accordance with the time limits specified,
    or mutually agreed to, will be deemed to have been settled satisfactorily by
    the parties of the grievance.

ARTICLE 18 -- ARBITRATION

18.1   In the event that any difference arising between any Contractor
    and any of the employees, or any difference between the Zone Association, or
    any Contractor and the Union or between the Zone Association and a Contractor, as
    to the interpretation, application, administration or alleged violation of this
    Agreement, including any question  as to whether a matter is arbitrable, shall
    not have been satisfactorily settled by the Board under the provisions of Article
    17  Grievance Procedure  hereof, the matter may be referred to by the Zone
    Association, any Contractor or Union to arbitration for the final binding
    settlement as hereinafter provided, by notice in writing given to the other
    party within fourteen (14) regular working days from the submission of the
    matter in writing to the Board.

18.5   No matter may be submitted to arbitration which has not
    been properly carried through the proper steps of the Grievance Procedure.

18.6 The Arbitration Board shall not be authorized to make any
    decision inconsistent with the provisions  of this Agreement, nor to alter,
    modify nor amend any part of this Agreement.

[21]

It
    was common ground that, because the grievance had not been referred to the
    "Board," and because the 14-day time limit had not been extended by
    mutual agreement of the parties in writing, the 14-day time limit in Article
    17.2 was the applicable time limit. But the Vice-Chair rejected the School
    Board's submission that the time limit for referral of the grievance to
    arbitration in Article 17.2 was mandatory and that, if it were not complied
    with, as in this case, it gave an arbitrator no jurisdiction to hear the
    matter.

[22]

In
    deciding that he had the authority to hear the July 27, 2004 grievance, the
    Vice-Chair concluded that in the Collective Agreement the arbitration process
    is entirely separate from that of the grievance procedure, and that, as a consequence
    of that finding, the 14-day time limits in Article 17.2 and in Article 18.1
    were directory only, not mandatory. Thus, according to the Vice-Chair, he had
    the discretion to extend the time for the referral to arbitration if he
    considered it appropriate to do so.

[23]

Alternatively,
    the Vice-Chair found that s. 48(16) of the Act applied to extend the time for
    referral of the grievance to arbitration. Subsection 48(16) provides in part:

[A]n arbitrator or arbitration board may extend the time for
    the taking of any step in the grievance procedure under a collective agreement,
    despite the expiration of the time, where the arbitrator or arbitration board
    is satisfied that there are reasonable grounds for the extension and that the
    opposite party will not be substantially prejudiced by the extension.

[24]

Finally,
    the Vice-Chair determined, in the further alternative, that even if the
    grievance had been referred to the Labour Board outside the time limits set out
    in the Collective Agreement, and even if the time limits were mandatory, he had
    the authority under s. 133 of the Act to hear the Unions grievance
.


[25]

In
    May 2010, the Vice-Chair heard the grievance on its merits. He rejected the
    School Board's only defence  the argument that the Union was estopped from
    relying on the strict terms of the Collective Agreement  declared that the
    School Board had breached the Collective Agreement when it let certain
    construction contracts to non-union contractors, and ordered an assessment of
    damages.

(ii)

Divisional Courts Decision

[26]

The
    Divisional Court focused all, or virtually all, of its attention on the Labour
    Board's Jurisdiction Decision, noting first and correctly that the applicable
    standard of review of that Decision, as well as of the Arbitration Decision,
    was one of reasonableness.

[27]

The
    court began its analysis with a careful reading of Articles 17 and 18 of the
    Collective Agreement. It noted, at para. 52, that:

[a] fundamental principle of both contract and labour law is
    that the terms of the governing collective agreement must be interpreted in
    accordance with the plain meaning of its words, and that the intention of the
    parties reflected in the words of the collective agreement is to be respected.

[28]

The
    Divisional Court concluded that, on their plain meaning, the words of Article
    17.2 provide a mandatory timeline for referral of a grievance to arbitration at
    the Labour Board. The court added, at para. 56:

Specifically, we are persuaded by the inclusion of the words
    but not later and the reference to extension by mutual written agreement of
    the parties, which indicate that the parties contemplated the issue of the
    extension, and agreed that timelines could not be extended without written
    agreement.

[29]

The
    Divisional Court thus obviously disagreed with the Vice-Chair's reasoning or
    conclusion that the timelines for referral to arbitration under the Collective
    Agreement are discretionary. The court observed, at para. 59, that there are
    clear consequences specified in the collective agreement if the timelines are
    not met. When the grievance timelines expired, there was nothing to refer to
    arbitration, and the OLRB had no jurisdiction to proceed.

[30]

The
    Divisional Court took special note of the meaning and effect of Articles 17.3
    and 18.5 of the Collective Agreement. Article 17.3 provides that any grievance
     that has not been carried through Article 17  Grievance Procedure Clauses
    and in accordance with the time limit specified, or mutually agreed to,
will
    be deemed to have been settled satisfactorily by the parties to the grievance

    (emphasis added). Article 18.5 confirms that 
No matter may be submitted to
    arbitration which has not been properly carried through the proper steps of the
    Grievance Procedure
 (emphasis added). According to the Divisional Court,
    the only reasonable, rational conclusion to be drawn from Article 17.3, even on
    the OLRBs own jurisprudence, including, for example, its decision in
Centro
    Masonry Ltd.
, [1997] O.L.R.D. No. 2267, is that, once the clause is
    engaged, it brings the grievance and the referral to arbitration to an end
    through a deemed settlement.  there is nothing left that could be referred to
    arbitration.

[31]

Regarding
    s. 133 of the Act, the Divisional Court concluded, at para. 92, that the
    interpretation given to it by the Vice-Chair was unreasonable for the following
    reasons:

  The interpretation gives the Board the power to
    extend timelines but an interpretation giving the Board the power to extend
    timelines undermines the intended purpose of referring arbitration matters in
    construction grievances directly to the Board, namely speedy resolution of
    disputes.

  Established interpretations in prior cases confirm that
    section 133 of the OLRA allows timelines to be truncated not extended.

  The Vice-Chairs interpretation of section 133 creates a
    two-tiered system of arbitration with different sets of rules for arbitration 
    one with strict time lines that apply for consensual arbitration proceeding in
    accordance with the collective agreement and another with broad powers to
    extend timelines when the parties pursue arbitration before the OLRB.

     A regime of broad unfettered
    discretion available to the Board sitting as arbitrator creates uncertainty for
    both unions and employers in time-sensitive situations.

[32]

In
    summing up, the Divisional Court alluded to the decision of the Supreme Court
    of Canada in
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R.
    190 and remarked that reviewing a decision for reasonableness requires the
    court to inquire into both to the process of articulating the reasons and to outcomes,
    to determine whether the qualities of justification, transparency and
    intelligibility are present [
sic
]. The Divisional Court held that
    although the Board is entitled to deference, the various components of the
    Jurisdiction Decision do not fall within the range of possible, acceptable
    outcomes which are defensible in respect of the facts and law (at para. 120).
    In the panels view, the OLRB had no jurisdiction to hear the grievance on any
    basis. The Divisional Court therefore quashed the Jurisdiction Decision, and,
    in light of its reasons for quashing the Jurisdiction Decision, it also quashed
    the Arbitration Decision without any further analysis of the reasonableness of
    that latter decision.

D.      ISSUES AND PARTIES SUBMISSIONS

[33]

The
    Union raises two issues on appeal: First, did the Divisional Court effectively
    apply a correctness standard of review? Second, did the Divisional Court err in
    concluding that the Vice-Chairs decisions were unreasonable?

[34]

The
    Union submits that the Divisional Court improperly applied the reasonableness
    standard by determining that there was only one correct interpretation of s.
    133 of the Act, and by substituting its view of good public policy for that
    of the Labour Board.

[35]

The
    Union further submits that the Divisional Court erred in finding the
    Vice-Chairs decision to be unreasonable. The Union points to s. 133(1), which
    provides that a grievance under a collective agreement may be referred to the
    Labour Board despite the grievance and arbitration provisions in a collective
    agreement. The Union also highlights s. 133(2), which states that a referral
     may be made
at
any time
after the grievance has been delivered to the
    other party (emphasis added). So, too, the Union relies upon s. 133(4), which
    provides the Labour Board with statutory discretion to refuse to accept a
    referral, and s. 133(9), which grants the Labour Board exclusive jurisdiction
    to determine the grievance.

[36]

The
    Divisional Court erred, the Union says, in failing to explain how s. 133 could
    be read to entrench the Collective Agreements time limits over the statutory
    time limit.

[37]

In
    the Unions submission, the Divisional Court also erred in determining that the
    expeditious resolution of construction-industry grievances was the only policy
    animating s. 133 of the Act and that there should not be a two-tiered system of
    arbitration.

[38]

In
    short, the Union contends the Divisional Court erred in concluding that the Labour
    Boards jurisdiction decision was unreasonable.

[39]

The
    Universal Workers Union Local 183 Labourers International Union of North
    America (the Intervener) supports the Unions position that the Divisional
    Court erred in applying the reasonableness standard and erred in finding the
    decision to be unreasonable.

[40]

While
    the Labour Board takes no position on the reasonableness of the Vice-Chairs
    decision, it submits that the Divisional Court erred in applying the
    reasonableness standard and that, in fact, it applied a correctness standard.

[41]

The
    respondent School Board submits that the Divisional Court made no error.
    According to the School Board, the Divisional Court properly applied the
    reasonableness standard before concluding, at para. 120 of its Reasons for
    Judgment, that the OLRBs decision falls outside the range of possible, acceptable
    outcomes which are defensible in respect of the facts and law.

[42]

In
    the School Boards view, the Divisional Court was correct to find that the Vice-Chair
    acted unreasonably when he decided that he had the authority pursuant to s. 133
    to refer to arbitration a grievance that under the clear terms of the
    Collective Agreement could not be referred to arbitration. The School Board
    argues that, for s. 133 to apply, there must be a live grievance as of the date
    of referral. In this case, given the terms of the Collective Agreement, there
    was no grievance to refer to arbitration.

[43]

The
    School Board further submits that the Divisional Court was alive to the fact
    that the Labour Boards interpretation of s. 133 effectively undermined the
    policy or purpose informing the provision: direct referral to the OLRB of
    construction-industry grievances, for the sake of their speedy resolution. In
    the School Boards submission, s. 133 merely provides parties to a collective
    agreement in the construction industry with another forum in which to arbitrate
    a grievance. The section does not cloak the Labour Board with any special
    warrant that may be used to override the bargained-for terms of the parties
    Collective Agreement. Section 133, indeed, is nothing without the Collective
    Agreement, so it cannot provide the OLRB with jurisdiction to resuscitate a
    dead grievance, a grievance settled or deemed to be settled, and then to extend
    the time for the referral of the settled grievance to arbitration.

[44]

The
    School Board notes that s. 133(9) of the Act expressly incorporates s. 48(16)
    of the Act
,
and it argues, in concert with the conclusion reached by
    the three-member panel in
Ontario Power Generation
,
[2003] O.L.R.D. No. 1835, that if s.
    133(1) meant that time limits are irrelevant, there would be no need to
    incorporate s. 48(16) into s. 133(9).

[45]

In
    summary, the School Board contends that s. 133 does not provide the OLRB with
    superpowers, does not operate to eliminate or extend indefinitely any time
    limit in the collective agreement, and may not be used by the Labour Board to
    override or ignore the terms of this Collective Agreement.

E.      ANALYSIS

[46]

The
    parties agree that the Divisional Court articulated the appropriate standard of
    review. However, as I have said, the Union, the Labour Board and the Intervener
    contend that the Divisional Court erred in applying the reasonableness
    standard.

[47]

In
    my view, some of the language used by the Divisional Court in its reasons is inappropriate
    when the court is performing a reasonableness analysis. To the extent that the
    language of the decision may suggest that the Divisional Court applied the
    correctness standard, rather than merely determining whether the Vice-Chairs
    decision-making process was reasonable, transparent, justifiable, or within a
    range of acceptable outcomes, the court erred. The first sentence of para. 106
    of the Reasons for Judgment illustrates the problem. There, the Divisional
    Court writes: We conclude that s. 133
should be interpreted
as simply
    providing the OLRB with jurisdiction to deal with referrals to arbitration
    according to the rules that apply to arbitrators appointed by the parties
    pursuant to the collective agreement.  [Emphasis added.]

[48]

However,
    while I do not embrace all of the Divisional Court's analysis, I agree without
    reservation with its ultimate conclusion that the Vice-Chairs Jurisdiction
    Decision is unreasonable and cannot stand.

[49]

The
    question at the heart of this appeal, and the question with which the
    Divisional Court was fully engaged, is whether the Vice-Chairs interpretation and
    application of s. 133 of the Act was reasonable in the circumstances of this
    case.

[50]

Context
    is everything. As the Supreme Court of Canada observed in
Bell ExpressVu
    Limited v. Rex
, 2002 SCC 42, [2002] 2 S.C.R. 559, at para. 26, citing
    Elmer Dreidger,
Construction of Statutes
(Toronto: Butterworths, 1983)
    at 87, 
Today there is only one
    principle or approach, namely, the words of an Act are to be read in their
    entire context and in their grammatical and ordinary sense harmoniously with
    the scheme of the Act, the object of the Act, and the intention of Parliament.

[51]

In
    this case, the exercise in statutory interpretation thus begins with the words
    of the relevant provision. Section 133 provides in part as follows:

133.(1)

Despite the grievance
    and arbitration provisions in a collective agreement

or deemed to be
    included in a collective agreement under section 48, a party to a collective
    agreement between an employer or employers organization and a trade union or
    council of trade unions
may refer a grievance concerning the
    interpretation, application, administration or alleged violation of the
    agreement, including any question as to whether a matter is arbitrable
, to
    the Board for final and binding determination.

133.(2)
A referral under subsection
    (1) shall be in writing in the prescribed form and
may be made at any

time
    after the written grievance has been delivered
to the other party.

133.(4)
The Board may refuse to
    accept a referral.

133.(5)
In deciding whether or
    not to accept a referral, the Board is not required to hold a hearing and may
    appoint a labour relations officer to inquire into the referral and report to
    the Board.

133.(6)
If the Board accepts the
    referral, the Board shall appoint a date for and hold a hearing within 14 days
    after receipt of the referral and may appoint a labour relations officer to
    confer with the parties and endeavour to effect a settlement before the
    hearing.

133.(9)
If the Board accepts the
    referral, the Board has exclusive jurisdiction to hear and determine the
    difference or allegation raised in the grievance referred to it, including any
    question as to whether the matter is arbitrable, and subsections 48(10) and
    (12) to (20) apply with necessary modifications to the Board and to the
    enforcement of the decision of the Board.
[Emphasis added.]

[52]

The
    Vice-Chair set out his interpretation of s. 133 at paras. 56 to 64 of his
    Jurisdiction Decision. He noted that s. 133 (1) contains very broad language,
    and then, at paras. 59 and 60, he provided the following short statutory
    history of the section:

Both what are now sections 133(1) and (9) and subsection 48(16)
    were added to the Act in 1975, S.O. 1975, c. 1. Aside from changing the word
    "notwithstanding" to "despite" and the section numbers
    referred to in subsection 133(9), there was only one substantive amendment to
    either section. In 1995 (S.O. 1995, c.1, Schedule A), section 48(16) was
    amended to remove the words "or arbitration procedure". However,
    virtually the same words were not removed from subsection 133(1). Both the
    arbitrators and the panels of the the Divisional Court in
Leisureworld
and
James Bay
decisions placed great emphasis on the fact that
    subsection 48 (16) had been amended to delete the words and arbitration
    procedure to draw the distinction between extending the time for performing
    acts under the Grievance Procedure as opposed to referring the matter to
    arbitration.

Not only was the language not changed in subsection 133(1), the
    Legislature revisited the issue in 1998 and added what are now subsections
    133(4), (5) and (6) giving the Board even greater discretion to deal with
    grievances referred to it and leaving section 133(1) untouched. It appears then
    that the Act has moved in different directions for arbitrators acting under section
    48 and the Board acting as arbitrator under section 133. Given the nature of
    the construction industry, discussed below, this makes good labour relations
    sense.

[53]

The
    Vice-Chair concluded, at para. 61, that the grievance and arbitration
    provisions in a collective agreement:

include the time limits, be they mandatory or directory. To
    make subsection 133(1) subject to those time limits would be to add words to
    the subsection that are clearly inconsistent with the opening phrase. The
    discretion of the Board to deny a grievance on the basis of delay is found  in
    subsection 133(4).

[54]

According
    to the Vice-Chair, the Labour Board as arbitrator is given a broader unfettered
    jurisdiction under s. 133 than that afforded to arbitrators under s. 48 because,
    as he put it, at para. 62, the Labour Board needs the flexibility to be able
    to consider all of the issues that may arise and that are connected in real and
    practical terms [in the construction industry] that do not always fit neatly
    within the general provisions of the Act.

[55]

The
    Vice-Chair acknowledged, at para. 63, that there are OLRB decisions directly
    contrary to the interpretation he arrived at in this case. One of those
    decisions,
Ontario Power Generation
,
was a unanimous decision of a three-person
    panel of the Board of which he was the Chair. In that case, the panel
    concluded, at para. 14, as follows:

If a grievance were referred to arbitration one day after it
    was filed with the Employer, the Board would not likely reject it as premature,
    despite the terms of the grievance process in the Collective Agreement (see
    ARLINGTON CRANE SERVICES LIMITED, [1986] OLRB Rep. Bpr.417). It may override
    the choice of forum for arbitration contained in the Collective Agreement (e.g.
    KENNEDY MASONRY LTD., [1998] OLRB Rep. Aug. 622). That does not mean the
    reverse is true. Section 133(9) incorporates, among other sections, section
    48(16). If section 133(1) meant that time limits are irrelevant, then there
    would be no need to incorporate section 48(16)  We conclude that section 133
    does not operate to eliminate or extend indefinitely any time limit in a
    collective agreement.

[56]

In
Centro Masonry
,
a different Vice-Chair of the Board was called upon to decide essentially the
    same issue as in this case: the question of the referability of a grievance in
    the construction industry pursuant to s. 133. In that case, one of the relevant
    provisions of the collective agreement dealing with grievance and arbitration
    procedures was the following:

5.08(c) If advantage of the provisions of Articles 4 and 5 is
    not taken within the time limits specified therein or as extended in writing,
    as set out above, the grievance shall be deemed to have been abandoned and may
    not be re-opened.

[57]

The
    Vice-Chair in
Centro Masonry
observed that through the use of the term
    shall in Article 5.08 (c) the parties clearly intended that grievances which
    were not processed in a timely fashion were to be deemed to be abandoned and
    not re-opened (at para. 21). In
Centro Masonry
, in other words, the
    Vice-Chair found that a grievance not processed through the grievance procedure
    as contemplated by the relevant provisions of the collective agreement, and not
    referred to arbitration in accord with the time limits set out in the
    collective agreement, was deemed to be abandoned. At that point, the grievance
    ceased to exist in any form and was not therefore capable of referral to
    arbitration.

[58]

However,
    in this case, the Vice-Chair declined to follow this line of authority, and, in
    short, construed s. 133 as investing the Labour Board with the wide-open
    discretion to ignore or override the Collective Agreement. Thus, according to
    the Vice-Chair, the Labour Board has the authority to deal with any matters it
    likes, including past grievances deemed to have been settled under the
    Collective Agreement.

[59]

In
    my view, the Divisional Court was correct to find that such an interpretation
    of s. 133 is unreasonable. The Labour Board has broad discretion to accept or
    to refuse accept a grievance for referral, but there can be nothing to accept
    or refuse if there is no grievance. The grievance is the
sine qua non.


[60]

In
    this case, there was no live grievance at the time of the referral under the
    relevant terms of the Collective Agreement. There is nothing ambiguous about
    the meaning and intent of Articles 17.2, 17.3, 18.1, 18.5, and 18.6. The simple
    fact is that the July 2004 grievance, as amended, was referred to the Labour
    Board well beyond the 14-day time limit in the Collective Agreement when it was
    already deemed by the clear language of 17.3 to have been settled by the
    parties to the Collective Agreement.

[61]

To
    interpret in s. 133(1) the words despite the grievance and arbitration
    provisions in the collective agreement as somehow giving the Labour Board the
    authority to decide whether any matter is arbitrable, even a grievance that no
    longer exists, is to read that phrase in isolation without consideration of the
    function of s. 133 as a whole. Indeed, it was open to the Legislature to craft
    a very different s. 133(1), one that might have included language such as the
    following:  may refer a grievance, including a grievance already adjudicated,
    settled, deemed to be settled, or abandoned.

[62]

The
    point I wish to emphasize is that s. 133 requires a grievance. It is only a
    grievance that animates the section and makes it meaningful. Section 133
    provides a useful forum for the prompt resolution of construction industry
    grievances, a forum not available for grievances outside of the construction
    industry, but if there is no grievance, then the section is not engaged. In
    this regard, the view of the Vice-Chair in
Centro Masonry
, as
    expressed at para. 33, is most apt:

In my view, the correct interpretation of section 133(2) is to
    permit the Board to accept a referral at any time while the matter constitutes
    a "grievance" as defined by the collective agreement. This is
    consistent with the language of section 133(1) which uses the category
    "grievance", to describe the thing which is referred under that
    section. While the matter is still considered "alive" for purposes of
    the collective agreement, it can be brought to the Board without exhausting the
    grievance procedure. This is why the process is considered to be an expedited
    one. Once the matter however is deemed to be abandoned, it no longer exists as
    a "grievance". At this point, according to the agreement there is
    nothing left to be referred "at any time". Without an extant
    "grievance", the Board has nothing with which to proceed.

[63]

In
    this case, the position of the Vice-Chair and the Union, if correct, would mean
    that s. 133 casts upon the Labour Board the right to ignore the express terms
    of the Collective Agreement dealing with grievance and arbitration, including
    applicable time lines.

[64]

In
    my view, that cannot be so. Subsection 133(9) expressly incorporates s. 48(16)
    which provides as follows:

48.(16)

Except where a collective agreement
    states that this subsection does not apply, an arbitrator or arbitration board
    may extend the time
for the taking of any step in the grievance procedure
    under a collective agreement,
despite the expiration of the time, where
    the arbitrator or arbitration board is satisfied that there are reasonable
    grounds for the extension and that the opposite party will not be substantially
    prejudiced by the extension. [Emphasis added.]

[65]

In
    the context of this case, the emphasis in s. 48(16) should fall upon the words
    for the taking of any step
in the grievance procedure under a collective
    agreement
. The provision permits an arbitrator to extend the time for the
    taking of any step
in the grievance procedure under a collective agreement
,
    as opposed to any step in an arbitration procedure:
Service Employees
    International Union, Local 204 v
.
Leisureworld Nursing Homes Inc.
(21 Nov. 21 1995) (Arb.), affd (1997), 99 O.A.C. 196 (Div. Ct.), affd [1997]
    O.J. No. 4815 (C.A.). And, as I noted earlier in addressing the OLRBs decision
    the
Ontario Power Generation
decision, [i]f section 133(1) meant that
    time limits are irrelevant, then there would be no need to incorporate 48(16)
    (at para. 14).

[66]

In
    my view, therefore, the Vice-Chairs interpretation falls outside the range of
    acceptable outcomes, because he concluded that he had the authority to refer to
    arbitration and to decide a grievance when there was in fact no grievance. His
    interpretation pays little or no heed to, trivializes, and renders
    inconsequential the mandatory timelines agreed upon by the parties to the
    Collective Agreement.

[67]

The
    Labour Board has no inherent jurisdiction. Expert as it may be in the
    understanding and application of its empowering statute, it possesses only the
    powers delegated to it by its statute, and by the collective agreement. Thus,
    when the Labour Board sits as arbitrator under s. 133 it must respect, not
    ignore, the language of the collective agreement. Section 133 cannot reasonably
    be interpreted to mean that the OLRB may in its own unfettered discretion
    revive a dead grievance by extending the parties agreed-upon time limits for
    referral to arbitration.

[68]

For
    these reasons, I conclude that the Divisional Court was correct in finding that
    the Labour Board's Jurisdiction Decision was unreasonable, and I would dismiss
    the appeal.

[69]

The
    parties have agreed on the issue of costs.

Released:  July 10, 2012 DOC

Edward
    Ducharme J.A.

I
    agree D. OConnor A.C.J.O.

I
    agree K. Feldman J.A.


Appendix A

Ontario Labour Relations Act, 1995, S.O. 195, c. 1,
    Sched. A

48.(16)
Except where a collective
    agreement states that this subsection does not apply, an arbitrator or
    arbitration board may extend the time for the taking of any step in the
    grievance procedure under a collective agreement, despite the expiration of the
    time, where the arbitrator or arbitration board is satisfied that there are
    reasonable grounds for the extension and that the opposite party will not be
    substantially prejudiced by the extension.

133.(1)
Despite the grievance and
    arbitration provisions in a collective agreement or deemed to be included in a
    collective agreement under section 48, a party to a collective agreement
    between an employer or employers organization and a trade union or council of
    trade unions may refer a grievance concerning the interpretation, application,
    administration or alleged violation of the agreement, including any question as
    to whether a matter is arbitrable, to the Board for final and binding
    determination.

133.(2)
A referral under subsection (1)
    shall be in writing in the prescribed form and may be made at any time after
    the written grievance has been delivered to the other party.

133.(4)
The Board may refuse to accept a
    referral.

133.(5)
In deciding whether or not to
    accept a referral, the Board is not required to hold a hearing and may appoint
    a labour relations officer to inquire into the referral and report to the
    Board.

133.(6)
If the Board accepts the
    referral, the Board shall appoint a date for and hold a hearing within 14 days
    after receipt of the referral and may appoint a labour relations officer to
    confer with the parties and endeavour to effect a settlement before the hearing.

133.(9)
If the Board accepts the
    referral, the Board has exclusive jurisdiction to hear and determine the
    difference or allegation raised in the grievance referred to it, including any
    question as to whether the matter is arbitrable, and subsections 48(10) and
    (12) to (20) apply with necessary modifications to the Board and to the
    enforcement of the decision of the Board.

Applicable Collective Agreement

1.11
Board means a Local Joint
    Conference Board as provided for in Article 15 hereof.

ARTICLE 17GRIEVANCE PROCEDURE

17.2
Any difference arising directly
    between the Zone Association or Contractor and the Union, or between the Zone
    Association and the Contractor, as to interpretation, application,
    administration or alleged violation of this Agreement, that cannot be resolved
    by a meeting or conference between the parties involved, shall be submitted by
    registered mail in writing by either of such parties to the Board within four
    (4) regular working days of such difference.  The written submissions shall
    state the nature of the grievance, any pertinent provisions of this Agreement,
    and remedy sought.

On receipt of such grievance, the
    Board shall be convened, within four (4) regular working days, to discuss the
    grievance as submitted in writing, and attempt to reach a settlement between
    the parties. In the event a settlement cannot be reached within four (4)
    regular working days from the date upon which the Board convened, either party
    may request that the matter be referred to arbitration.  Where there is no
    Board, the difference may proceed directly to arbitration under the provisions
    set out in Article 18, within fourteen (14) regular working days from the date
    the grievance arose, but not later. Any time limits stipulated in this Article
    may be extended by mutual agreement of the parties in writing.

17.3
Any grievance submitted by the
    employee, the Union, the Zone Association or the Contractor, that has not been
    carried through Article 17  Grievance Procedure Clauses and in accordance with
    the time limits specified, or mutually agreed to, will be deemed to have been
    settled satisfactorily by the parties of the grievance.

ARTICLE 18  ARBITRATION

18.1
In the event that any difference
    arising between any Contractor and any of the employees, or any direct
    difference between the Zone Association, or any Contractor and the Union or
    between the Zone Association and a Contractor, as to the interpretation,
    application, administration or alleged violation of this Agreement, including
    any question as to whether a matter is arbitrable, shall not have been
    satisfactorily settled by the Board under the provisions of Article 17 
    Grievance Procedure  hereof, the matter may be referred by the Zone
    Association, any Contractor or Union to arbitration for the final binding
    settlement as hereinafter provided, by notice in writing given to the other
    party within fourteen (14) regular working days from the submission of the
    matter in writing to the Board.

18.5
No matter may be submitted to
    arbitration which has not been properly carried through the proper steps of the
    Grievance Procedure.

18.6
The Arbitration Board shall not be
    authorized to make any decision inconsistent with the provisions of this
    Agreement, nor to alter, modify nor amend any part of this Agreement.


